Exhibit 10.4

 

ON TECHNOLOGY CORPORATION

880 Winter Street, Building Four

Waltham, Massachusetts 02451

 

June 30, 2003

Mr. Paul Demko, Jr.

8 Colonial Dr.

Billerica, MA 01821

 

Dear Paul:

 

You are currently an employee of ON Technology Corporation (the “Company”). To
induce you to remain in its employ, the Company agrees that you shall receive
the severance benefits set forth in this letter agreement (the “Agreement”) in
the event your employment with the Company is terminated under the circumstances
described below.

 

1. If at any time (including following a Change in Control of the Company) your
employment with the Company is terminated by the Company (other than for Cause,
Disability or death), then the Company shall pay to you in a single lump sum
(net of standard tax withholdings) on the last day of your full time employment
with the Company an amount equal to six (6) months of your then base salary plus
the benefit described in Section 3 below.

 

2. If following a Change in Control of the Company your employment with the
Company is terminated by you for Good Reason, then the Company shall pay to you
in a single lump sum (net of standard tax withholdings) on the last day of your
full time employment with the Company an amount equal to six (6) months of your
then base salary plus the benefit described in Section 3 below.

 

3. If you elect to continue your health and dental insurance coverage under the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”), following
the termination of your employment as described in either Section 1 or Section 2
above, including COBRA coverage for your dependents, the Company shall pay your
monthly COBRA premium until the date that is six (6) months following the end of
the month during which the termination of your employment occurs.

 

4. For purposes of this Agreement the following terms shall have the meaning
ascribed to them below:

 

1



--------------------------------------------------------------------------------

Exhibit 10.4

 

(a) “Cause” means:

 

(i) your willful and continued failure to substantially perform your reasonable
assigned duties as an officer of the Company (other than any such failure
resulting from incapacity due to Disability or any failure after you give notice
of termination for Good Reason), which failure is not cured within 30 days after
a written demand for substantial performance is received by you from your
immediate supervisor or from the Board of Directors of the Company specifically
identifying the manner in which your supervisor or the Board of Directors
believes that you have not substantially performed your duties;

 

(ii) your engagement in acts in violation of law;

 

(iii) your willful engagement in gross misconduct that is materially and
demonstrably injurious to the Company; or

 

(iv) your material violation of ON Technology’s Code of Business Conduct and
Ethics.

 

(b). “Good Reason” means the occurrence, without your written consent, of any of
the events or circumstances set forth in clauses (i) through (vi) below:

 

(i) the assignment to you of duties inconsistent in any material respect with
your position, authority or responsibilities in effect as of the date hereof, or
any other action or omission by the Company which results in a material
diminution in such position, authority or responsibilities;

 

(ii) a reduction in your annual base salary or annual target bonus as in effect
on the date hereof or as the same may be increased from time to time;

 

(iii) the failure by the Company to (A) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) (a “Benefit Plan”) in which you participate or
which is applicable to you on the date hereof, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan or program, (B) continue your participation in a Benefit
Plan (or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
your participation relative to other participants, than the basis existing on
the date hereof, or (C) award cash bonuses to you in amounts and in a manner
substantially consistent with past practice in light of the Company’s financial
performance and your performance of your duties and responsibilities to the
Company;

 

(iv) a change by the Company in the location at which you perform your principal
duties for the Company to a new location that is more than 35 miles from the
location at which you performed your principal duties for the Company on the
date hereof; or a requirement by the Company that you travel on Company business
to a substantially greater extent than required on the date hereof;

 

2



--------------------------------------------------------------------------------

Exhibit 10.4

 

(v) the failure of the Company to obtain the written agreement from any
successor to the Company to assume and agree to perform the terms of this
Letter; or

 

(vi) any failure of the Company to pay or provide to you any portion of your
base salary within seven days of the date such compensation or benefits are due,
or any material breach by the Company of this Letter or any employment agreement
with you.

 

(c) “Disability” means

 

(i) your absence from the full-time performance of your duties with the Company
for 180 consecutive calendar days as a result of incapacity due to mental or
physical illness; or

 

(ii) a determination by a physician selected by the Company or its insurers and
acceptable to you or to your legal representative that you are unable to fulfill
full-time performance of your duties.

 

(d) “Change in Control” means an event or occurrence set forth in any one or
more of clauses (i) through (iv) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

 

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (a) any acquisition by the Company,
(b) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (c)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (a) and (b) of clause (iii) of this Section 4(d); or

 

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (a) who was a member of the Board on
June 30, 2003 or (b) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (b) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

 

3



--------------------------------------------------------------------------------

Exhibit 10.4

 

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (a) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (b) no
Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

5. Successors. This Agreement shall be binding upon any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that becomes bound
by this Agreement.

 

6. Termination. This Agreement shall terminate and be of no further force and
effect one (1) year following the date of a Change of Control of the Company.

 

7. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of The Commonwealth of Massachusetts, excluding that
body of law dealing with conflicts of laws. Any legal proceeding or other action
in connection with this Agreement shall be brought in the state courts of
Middlesex County, Massachusetts, or the United States Federal District Court in
Boston, Massachusetts.

 

4



--------------------------------------------------------------------------------

Exhibit 10.4

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

Sincerely,

ON TECHNOLOGY CORPORATION

 

--------------------------------------------------------------------------------

By:

Its:

 

Accepted and Agreed:

 

 

--------------------------------------------------------------------------------

Paul Demko, Jr.

 

5